Exhibit 10.1

EXECUTION COPY

EXTENSION AND INCREASE AMENDMENT TO SENIOR SECURED

SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT

EXTENSION AND INCREASE AMENDMENT TO SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of October 20, 2016 (this
“Amendment”), is entered into by and among Energy Future Intermediate Holding
Company LLC, a Delaware limited liability company (“EFIH”), EFIH Finance Inc., a
Delaware corporation (“EFIH Finance” and, together with EFIH, the “Borrowers”),
Deutsche Bank AG New York Branch, as administrative agent and collateral agent
(the “Administrative Agent”) and the undersigned Lenders (as defined in the
Credit Agreement).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered into
that certain Senior Secured Superpriority Debtor-in-Possession Credit Agreement,
dated as of June 19, 2014, (as amended, restated, extended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”; capitalized
terms used but not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement);

WHEREAS, the Borrowers, the undersigned Lenders and the Administrative Agent
have agreed to amend the Credit Agreement as hereinafter set forth;

WHEREAS, the Borrowers have requested that certain financial institutions
signatory hereto (in such capacity, the “2016 Additional Lenders”) collectively
provide term loan commitments (the “2016 Additional Term Loan Commitments”)
hereunder, and make term loans pursuant hereto, in an aggregate principal amount
of $75.0 million (the “2016 Additional Term Loans”) and each 2016 Additional
Lender is prepared to provide a portion of such 2016 Additional Term Loans on,
and subject to the occurrence of, the Extension and Increase Amendment Effective
Date (as defined below), in the respective amounts set forth on Annex A hereto;

WHEREAS, Deutsche Bank Securities Inc. (“DBSI”) is acting as the sole lead
arranger and sole bookrunner for this Amendment and the 2016 Additional Term
Loans;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the date hereof and subject to the satisfaction (or waiver by the
Administrative Agent) of the conditions precedent set forth in Section 4, hereby
amended as follows:

(a) Schedule 1.1(a) of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Annex B hereto.



--------------------------------------------------------------------------------

(b) Section 1.1 of the Credit Agreement shall be amended by adding the following
new definitions thereto in proper alphabetical order:

“2016 Additional Term Loans” shall mean the loans made by the Lenders pursuant
to the Extension and Increase Amendment and in accordance with Section 2.13(h)
of this Agreement.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Engagement Letter” shall mean that certain Engagement Letter, dated as of
August 31, 2016, among DBSI and EFIH.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Extension and Increase Amendment” shall mean that certain Extension and
Increase Amendment to Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, dated as of October 20, 2016, among the Borrowers, the Administrative
Agent and certain Lenders.

“Extension and Increase Amendment Effective Date” shall mean the date on which
all of the conditions contained in Section 4 of the Extension and Increase
Amendment have been satisfied (or waived by the Administrative Agent).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

2



--------------------------------------------------------------------------------

(c) The definition of “Loans” in Section 1.1 of the Credit Agreement is hereby
amended and restated as follows:

“Loan” shall mean any Term Loan or 2016 Additional Term Loan, in each case made
by any Lender hereunder.

(d) The definition of “Maturity Date” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Maturity Date” shall mean the earliest to occur of (a) June 30, 2017; provided,
however, that the Maturity Date shall be subject to a six-month extension as
requested by the Borrower, if (1) as of the first day of such extension no Event
of Default is continuing, (2) an Acceptable Reorganization Plan has been filed
or confirmed, (3) to the extent not confirmed, a hearing has been scheduled for
the confirmation of such Acceptable Reorganization Plan, (4) to the extent not
confirmed, the EFIH Debtors are working in good faith to confirm such Acceptable
Reorganization Plan, (5) the Borrower pays an extension fee in the amount of
0.25% of the then outstanding Term Loan Commitments and Loans on the date of
such payment to the Administrative Agent for distribution to the Lenders on a
pro rata basis based on the respective Term Loan Commitments and Loans held by
each Lender, and (6) the maturity date of each Incremental Facility shall be
simultaneously extended to a date not earlier than such extended Maturity Date
(subclauses (1) through (6), the “Extension Conditions”); (b) the effective date
of any Reorganization Plan; (c) the consummation of a sale of all or
substantially all of the EFIH Debtors’ assets or stock under section 363 of the
Bankruptcy Code; or (d) the acceleration of any Loans and the termination of any
then outstanding Term Loan Commitments in accordance with the terms of this
Agreement; provided, however, that the Maturity Date will occur in any event no
later than December 30, 2017.

(e) The definition of “Lender Default” shall be amended by deleting “or”
immediately prior to sub-clause (ii) of clause (c) and adding the following
sub-clause (iii) before the “.” at the end of the definition:

“, or (iii) become the subject of a Bail-In Action”.

(f) A new Section 2.13(h) shall be added that states as follows:

Notwithstanding anything to the contrary in this Section 2.13, the Borrower may,
on the Extension and Increase Amendment Effective Date, request an increase in
the outstanding Term Loans (which increase shall be pari passu with the Term
Loans outstanding immediately prior to the Extension and Increase Amendment
Effective Date and shall be subject to the same terms and conditions as such
Term Loans) in an aggregate principal amount not to exceed $75,000,000 (the
“Increase”), provided that immediately after giving effect to the Increase, no
Default or Event of Default shall exist and at the time that any such Increase
is made or effected (and after giving effect thereto), the conditions in
Section 5.15 shall be satisfied (or waived by the Administrative Agent).

(g) A new Section 11.22 shall be added that states as follows:

11.22 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

3



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2. 2016 Additional Term Loans. Subject to the satisfaction (or waiver by
the Administrative Agent) of the conditions precedent set forth in Section 4, on
and as of the Extension and Increase Amendment Effective Date (as defined
below):

(h) Each 2016 Additional Lender that is an existing Lender under the Credit
Agreement hereby agrees that upon, and subject to the occurrence of the
Extension and Increase Amendment Effective Date, such Lender’s Term Loan
Commitment shall be increased, as contemplated by Section 2.13(h) of the Credit
Agreement (after giving effect to the amendments in Section 1 hereof), by the
amount set forth opposite such Lender’s name under the heading “2016 Additional
Term Loan Commitment” on Annex A hereto.

(i) Each 2016 Additional Lender that is not an existing Lender under the Credit
Agreement hereby agrees that upon, and subject to the occurrence of the
Extension and Increase Amendment Effective Date, such Lender shall be deemed to
be, and shall become, a “Lender” for all purposes of, and subject to all
obligations of a “Lender” under, the Credit Agreement and the other Credit
Documents, and shall have a Term Loan Commitment that is equal to the amount set
forth opposite such Lender’s name under the heading “2016 Additional Term Loan
Commitment” on Annex A hereto. The Borrowers and the Administrative Agent hereby
agree that from and after the Extension and Increase Amendment Effective Date,
each such 2016 Additional Lender shall be deemed to be, and shall become, a
“Lender” for all purposes of, and with all the rights and remedies of a “Lender”
under, the Credit Agreement and the other Credit Documents (after giving effect
to this Amendment). From and after the Extension and Increase Amendment
Effective Date, each reference in the Credit Agreement to any Lender’s Term Loan
Commitment shall mean its Term Loan Commitment as committed or increased
pursuant to this Amendment and as set forth opposite its name on Annex A hereto
under the heading “2016 Additional Term Loan Commitment”.

 

4



--------------------------------------------------------------------------------

(j) Each Additional Lender hereby agrees to make the 2016 Additional Term Loans
to the Borrowers on the Extension and Increase Amendment Effective Date in a
principal amount equal to its Term Loan Commitment (as set forth opposite its
name on Annex A hereto under the heading “2016 Additional Term Loan
Commitment”).

(k) Notwithstanding anything in this Amendment to the contrary, the 2016
Additional Term Loans shall be subject to the same terms and conditions as, and
shall be deemed to be, “Loans” made under the Credit Agreement (after giving
effect to the amendments in Section 1 hereof).

SECTION 3. Reference to and Effect on the Credit Documents.

(a) On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Credit Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the “Credit Agreement”, shall mean and be a reference to the Credit Agreement,
as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Credit Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Credit Document.

(d) This Amendment shall be deemed a Credit Document for all purposes under the
Credit Agreement.

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective on
the date on which the following conditions shall have been satisfied (or waived
by the Administrative Agent) (the “Effective Date”):

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrowers, the Lenders, the 2016 Additional Lenders and any
Replacement Lenders (as defined below) on, or prior to, 5:00 p.m., New York City
time on October 13, 2016 (the “Consent Deadline”);

(b) The Administrative Agent shall have received a notice of borrowing (i) prior
to 1:00 p.m. (New York City time) at least three Business Days prior to the
Extension and Increase Amendment Effective Date if all or any of the 2016
Additional Term Loans are to be initially LIBOR Loans, and (ii) prior to 10:00
a.m. (New York City time) on the Extension and Increase Amendment Effective Date
if all or any of the 2016 Additional Term Loans are to be ABR Loans, in each
case specifying (x) the aggregate principal amount of 2016 Additional Term

 

5



--------------------------------------------------------------------------------

Loans to be made, (y) the date of the Borrowing and (z) whether the 2016
Additional Term Loans shall consist of ABR Loans and/or LIBOR Loans and, if the
2016 Additional Term Loans are to include LIBOR Loans, the Interest Period to be
initially applicable thereto;

(c) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Section 6 of the Credit
Agreement (as amended by this Amendment) are true and correct in all material
respects as of the Effective Date, with the same effect as though made on and as
of such date, except to the extent such representations and warranties
(i) expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date) or (ii) are already qualified as to “materiality”, “Material Adverse
Effect” or similar language (in which case such representations and warranties
shall be true and correct in all respects), and immediately prior to and after
giving effect to the Effective Date, no Default or Event of Default shall have
occurred and be continuing;

(d) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of the Borrowers confirming compliance with the
conditions precedent set forth in clause (c) of this Section 4;

(e) An order or orders, in form and substance reasonably satisfactory to the
Administrative Agent, approving (i) the Engagement Letter and (ii) this
Amendment (collectively, the “Approval Orders”) (x) shall have been entered by
the Bankruptcy Court in the Cases, upon motion and in form and substance
reasonably satisfactory to the Administrative Agent, and (y) shall be in full
force and effect and shall not have been reversed, modified, amended, stayed or
vacated, and in the case of modification or amendment, in a manner that is
adverse to the Lenders, without the consent of the Administrative Agent;

(f) The Administrative Agent shall have received the executed customary legal
opinion (which legal opinion will address customary matters for a
debtor-in-possession financing) of Kirkland & Ellis LLP, special New York
counsel to the Borrower;

(g) The Administrative Agent shall have received (i) a copy of the resolutions
of the board of directors, other managers or general partner of each Borrower
(or a duly authorized committee thereof) authorizing the execution, delivery and
performance of the Amendment (and any agreements relating thereto) and the
amendments contemplated hereunder and (ii) true and complete copies of the
Organizational Documents of each Borrower as of the Effective Date;

(h) The Borrowers shall have paid all reasonable and documented costs and
expenses of the Administrative Agent in connection with this Amendment
(including the reasonable and documented fees, disbursements and other charges
of Shearman & Sterling LLP as counsel to the Administrative Agent);

(i) DBSI shall have received the fees due and payable on the Effective Date
pursuant to the Engagement Letter;

(j) The Administrative Agent shall have received payment from or on behalf of
the Borrowers for the account of each Existing Lender or New Lender (each as
defined below) that has executed and delivered a counterpart of this Amendment
at or prior to 5:00 p.m., New York City time, on October 13, 2016, a fee in an
amount equal to 0.125% of the aggregate principal amount of the Loans held by
such Existing Lender or New Lender immediately after giving effect to this
Amendment; and

 

6



--------------------------------------------------------------------------------

(k) The Administrative Agent shall have received payment from or on behalf of
the Borrowers for the account of each 2016 Additional Lender a fee in an amount
equal to 0.125% of the aggregate principal amount of the 2016 Additional Term
Loans made by such 2016 Additional Lender; provided that, for the avoidance of
doubt, no 2016 Additional Lender shall be entitled to receive any fee provided
for in Section 4(j) hereof in respect of its 2016 Additional Term Loans.

SECTION 5. Representations and Warranties . Each of the Borrowers hereby
represents and warrants to the Administrative Agent that, subject to the entry
of the Approval Orders and the terms thereof:

(a) on and as of the date hereof (i) it has all requisite corporate or other
organizational power and authority to enter into and perform its obligations
under this Amendment and the Credit Agreement as amended hereby and (ii) this
Amendment has been duly authorized, executed and delivered by it; and

(b) this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.

SECTION 6. Replacement Lenders. If any Lender declines or fails to consent to
this Amendment by returning an executed counterpart of this Amendment to the
Administrative Agent prior to the Consent Deadline, then pursuant to and in
compliance with the terms of Section 11.7 of the Credit Agreement, such Lender
may be replaced and its commitments and/or obligations purchased and assumed by
either a new lender (a “New Lender”) or an existing Lender which is willing to
consent to this Amendment (an “Existing Lender” and, together with any New
Lender, the “Replacement Lenders”) upon execution of this Amendment (which will
also be deemed to be the execution of an Assignment and Acceptance Agreement
substantially in the form of Exhibit A hereto).

SECTION 7. Costs and Expenses. The Borrowers agree that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), are expenses that the Borrowers are required to
pay or reimburse pursuant to Section 11.5 of the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 9. Reaffirmation by Borrowers. Each Borrower hereunder unconditionally
and irrevocably (a) ratifies and reaffirms as of the date hereof all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents and (b) ratifies and reaffirms as of the date hereof each grant
of a Lien on, or security interest in, its property made pursuant to the Credit
Documents and confirms that such Liens and security interests continue to have
full force and effect at law, notwithstanding this Amendment and the amendments
to the Credit Agreement effected hereby, to secure the Obligations under the
Credit Documents, subject to the terms thereof.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

SECTION 11. WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Extension and Increase
Amendment to Senior Secured Superpriority Debtor-in-Possession Credit Agreement
to be executed by their respective authorized officers as of the date first
above written.

 

Energy Future Intermediate Holding Company LLC, as a Borrower By:   /s/ Anthony
R. Horton   Name: Anthony R. Horton  

Title:   Executive Vice President, Chief Financial Officer and Treasurer

EFIH Finance Inc., as a Borrower By:   /s/ Anthony R. Horton   Name: Anthony R.
Horton  

Title:   Executive Vice President, Chief Financial Officer and Treasurer

Signature Page to Extension and Increase Amendment to

Senior Secured Superpriority Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and Collateral Agent
By:   /s/ Marcus M. Tarkington   Name: Marcus M. Tarkington   Title: Director
By:   /s/ Peter Cucchiara   Name: Peter Cucchiara   Title: Vice President

 

Signature Page to Extension and Increase Amendment to

Senior Secured Superpriority Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as 2016 Additional Lender By:   /s/ Marcus M.
Tarkington   Name:  Marcus M. Tarkington   Title:    Director By:   /s/ Peter
Cucchiara   Name:  Peter Cucchiara   Title:    Vice President

 

Signature Page to Extension and Increase Amendment to

Senior Secured Superpriority Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

[LENDER SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT]

 

Signature Page to Extension and Increase Amendment to

Senior Secured Superpriority Debtor-in-Possession Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

 

2016 Additional Lender

 

 

2016 Additional

Term Loan

Commitment

 

Commitment

Percentage

Deutsche Bank AG New York Branch

  $75,000,000    100%

Total

  $75,000,000    100%



--------------------------------------------------------------------------------

ANNEX B

[ON FILE WITH ADMINISTRATIVE AGENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, modified or
supplemented from time to time, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities9 identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

 

 

 

 

 

5  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7  Select as appropriate.

8  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

9  Include all applicable subfacilities.



--------------------------------------------------------------------------------

1.    Assignor[s]:   _______________________________________     
_______________________________________ 2.    Assignee[s]:  
_______________________________________     
_______________________________________    [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]] 3.    Borrower:   Energy Future
Intermediate Holding Company LLC and EFIH Finance Inc. 4.   
Administrative Agent: Deutsche Bank AG New York Branch., as the Administrative
Agent under the Credit Agreement 5.    Credit Agreement: Senior Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of June 19, 2014,
among Energy Future Intermediate Holding Company LLC, EFIH Finance Inc., the
Lenders from time to time party thereto and Deutsche Bank AG New York Branch, as
Administrative Agent and Collateral Agent 6.    Assigned Interest:  

 

Assignor[s]10    Assignee[s]11   

Facility

Assigned12

    

Aggregate

Amount of

Commitment /
Loans

for all Lenders13

    

Amount of

Commitment /
Loans

Assigned

    

Percentage

Assigned of

Commitment /

Loans14

    

CUSIP

Number

                       $_______         $_________         ________%            
                     $_______         $_________         ________%              
                   $_______         $_________         ________%            

 

[7. Trade Date: ______________]15

 

 

 

 

 

 

 

10  List each Assignor, as appropriate.

11  List each Assignee, as appropriate.

12  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).

13  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

14  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

15  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: __________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:      

Title:

ASSIGNEE [NAME OF ASSIGNOR] By:      

Title:

 

 

 

Consented to and Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative
Agent By:       Title:

 

Consented to:16 By:       Title:

 

16  Insert for the Borrower or any other entity whose consent is required under
the credit agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.6(b)(ii) and
(iii) and (v) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.6(b)(i) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.1 of the Credit Agreement, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest and (vii) it is not a Disqualified
Institution; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance and the rights and obligations of the parties hereunder shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York and, to the extent applicable, the Bankruptcy Code.